Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 Claims 1-2, 4, 9-13, 16-20, 22-27 and 30-32 are pending. Claims 4, 9-13 and 17-20 are withdrawn. Claims 1-2, 16, 22-27 and 30-32 are under examination.
 
Information Disclosure Statement
	The information disclosure statement filed 3/29/2021 has been considered and an initialed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claims 1-2, 16, 22, 24-27, 30 and 31-32 under 35 U.S.C. 103 as being unpatentable over Mogna et al. WO 2013/144701 10/3/13 cited in IDS as evidenced by Wong et al. Am J Nephrol 2014: 39:230-237 3/8/14 in view of Collins et al US 2002/000643 2 1/17/2002 and Evenepoel et al. Kidney International. Volume 76, Supplement 114, December 2009, pages S12-S19 and   Del Piano et al. J Clin Gastroenterol November/December 2014; 48:S56-S61 (cited previously) is 

The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Mogna et al. WO 2013/144701 10/3/13 cited in IDS as evidenced by Wong et al. Am J Nephrol 2014: 39:230-237 3/8/14 in view of  Collins et al US 2002/000643 2 1/17/2002  and Evenepoel et al. Kidney International. Volume 76, Supplement 114, December 2009, pages S12-S19 and   Del Piano et al. J Clin Gastroenterol November/December 2014; 48:S56-S61 (cited previously) as applied to claims1-2, 16, 21, 22,  24-27, 30  and 31-32 , further in view of Fanny et al. Paediatr Indones, Vo. 52, No. 2,  91-94, March 12, 2012 is withdrawn. Applicant’s argument filed 3/29/2021 especially in view of Del Piano et al is found persuasive.

New Claim Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Claims 1, 2, 16, 22-27, 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
 
The claims are drawn to a method comprising:
administering to a subject a composition for oral use comprising
a strain of bacterium Streptococcus thermophilus ST10 DSM25246 and a polysaccharide of plant origin to provide in situ a mucoadherent gelling complex comprising an exopolysaccharide (EPS) of bacterial origin and the polysaccharide of plant origin, and
a mixture of strains of Bifidobacterium longum comprising Bifidobacterium longum DLBL 07 DSM 25669, Bifidobacterium longum DLBL 08 DSM 25670, Bifidobacterium longum DLBL 09 DSM 25671, Bifidobacterium longum DLBL 10 DSM 25672, and Bifidobacterium longum DLBL 11 DSM 25673,
the strain of bacterium Streptococcus thermophilus ST10 DSM25246, polysaccharide of plant origin and mixture of strains in an effective amount to maintain a long-lasting homeostasis condition, treating renal failure, and reducing uremic toxins of bacterial origin in the subject.



The claims require that the polysaccharide of plant origin strain  and  bacterium Streptococcus thermophilus ST10 DSM25246, polysaccharide of plant origin and mixture of strains in an effective amount to maintain a long-lasting homeostasis condition, treating renal failure, and reducing uremic toxins of bacterial origin in the subject.

The claims require a genus of polysaccharide of plant origin. Members of the genus of polysaccharide of plant origin are required together with the strain and Streptococcus thermophilus ST10 DSM25246 provide in situ a mucoadherent gelling complex comprising an exopolysaccharide (EPS) of bacterial origin and the polysaccharide of plant origin.

The specification only reduces to practice the S. thermophilus ST10 in association with Tara gum. The specification teaches that the intake of the ST10 provides the human gut of a source of molecules with gelling activity, thus exerting a synergistic action with tara gum and, thereby strengthening the mechanical barrier effect against metabolites with pro-inflammatory activity and thus able to increase the oxidative stress of the body, promoting the aging processes both at a macromolecular and cellular level. See specification at page 5, 4th paragraph.

The specification further teaches that the tara gum present in the mucoadherent gelling complex is progressively degraded during its intestinal transit by the resident microbiota, thus progressively reducing its gelling ability of mechanical hindrance rd paragraph.

The specification teaches that the synergistic combination of tara gum and EPS produced in situ ensures, in this way, the presence of gelling molecules throughout the gastrointestinal tract, maximizing and optimizing the mechanical barrier action specific of the product and the presence, production and maintenance of the hydrophilic gel in the lumen of the organ and thus be considered, for the first time, really complete, with a first area where the action of the plant gum is maximum and a second areas where the action of EPS is maximum. See specification page 6, 4th paragraph.

The disclosure of the synergism between tara gum and EPS produced by ST10 in situ, is not representative of the genus of polysaccharides of plant origin, which together with the EPS from ST10 provide for a successful mucoadherent gelling complex that together with the mixture of strains of bacteria provide for maintaining a long-lasting homeostasis condition, treating renal failure and reducing uremic toxins of bacterial origin in a subject.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

The specification does not correlate the combination of other polysaccharides of plant origin with ST10 to provide in situ a mucoadherent gelling complex. The description of the combination of tara gum and ST10 and the synergism of tara gum and the EPS produced by ST10 in situ is not representative of the genus of combinations of polysaccharide of plant origin and ST10 to provide in situ a mucoadherent gelling complex which together with the mixture of bacterial strains in effective amounts maintains a long-lasting homeostasis condition, treating renal failure and reducing uremic toxins of bacterial origin in the subject.

Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").

While other polysaccharides of plant origins can be tested for synergism with ST10, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written Vas-Cath, Inc. v. Mahurkar, 1115. 

The ability of other polysaccharides of plant origin together with ST10 to provide in situ a mucoadherent gelling complex for strengthening the mechanical barrier effect against metabolites with pro-inflammatory activity is unpredictable and to use the combination of said polysaccharides of plant origin together with ST10 and the mixture of Bifidobacterium strains to maintain long lasting homeostasis condition, treating renal failure and reducing uremic toxins of bacterial origin is also unpredictable without further testing.

For example, Applicants state that the there is no evidence of record that a skilled person would have had a reasonable expectation that the significant improvement of the intestinal functional barrier shown in healthy subjects by Piano et al (of record) would also occur in Mogna et al (of record)  subjects treated for renal failure. See reply filed 3/29/21 last bridging sentence page 9 to page 10.

It is noted that the specification as filed does not provide any evidence that there is significant improvement of the intestinal functional barrier especially for strengthening the mechanical barrier effect against metabolites with pro-inflammatory activity in subjects having renal failure when ST10 and a polysaccharide of plant origin is administered to a subject having renal failure as the specification does not provide any empirical evidence for the combination of ST10 and tara gum or the combination of ST10 and other polysaccharides of plant origin.

An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. See MPEP 2163.02. 

In view of the above, considerations, the claims do not comply with the written description requirement and therefore, Applicants as of the effective filing date were not in possession of the full genus of the claimed composition for maintaining a long-lasting homeostasis condition, treating renal failure and reducing uremic toxins of bacterial origin. 

Claims 1-2, 16, 22-27 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 
The claims are drawn to a method comprising:

administering to a subject a composition for oral use comprising
a strain of bacterium Streptococcus thermophilus ST10 DSM25246 and a polysaccharide of plant origin to provide in situ a mucoadherent gelling complex comprising an exopolysaccharide (EPS) of bacterial origin and the polysaccharide of plant origin, and
a mixture of strains of Bifidobacterium longum comprising Bifidobacterium longum DLBL 07 DSM 25669, Bifidobacterium longum DLBL 08 DSM 25670, Bifidobacterium longum DLBL 09 DSM 25671, Bifidobacterium longum DLBL 10 DSM 25672, and Bifidobacterium longum DLBL 11 DSM 25673,
the strain of bacterium Streptococcus thermophilus ST10 DSM25246, polysaccharide of plant origin and mixture of strains in an effective amount to maintain a long-lasting homeostasis condition, treating renal failure, and reducing uremic toxins of bacterial origin in the subject.

The instant claims require that the strain of bacterium Streptococcus thermophilus ST10 DSM25246 and a polysaccharide of plant origin provide in situ a mucoadherent gelling complex comprising an exopolysaccharide (EPS) of bacterial origin.

The claims require that the polysaccharide of plant origin strain and bacterium Streptococcus thermophilus ST10 DSM25246, polysaccharide of plant origin and mixture of bacteria strains in an effective amount to maintain a long-lasting homeostasis condition, treating renal failure, and reducing uremic toxins of bacterial origin in the subject.

The claims require any polysaccharide of plant origin. Any polysaccharide of plant origin are required together with the Streptococcus thermophilus ST10 DSM25246 to 

The specification only reduces to practice the S. thermophilus ST10 in association with Tara gum. The specification teaches that the intake of the ST10 provides the human gut of a source of molecules with gelling activity, thus exerting a synergistic action with tara gum and, thereby strengthening the mechanical barrier effect against metabolites with pro-inflammatory activity and thus able to increase the oxidative stress of the body, promoting the aging processes both at a macromolecular and cellular level. See specification at page 5, 4th paragraph.

The specification further teaches that the tara gum present in the mucoadherent gelling complex is progressively degraded during its intestinal transit by the resident microbiota, thus progressively reducing its gelling ability of mechanical hindrance and the gradual reduction of the plant gum action is effectively counterbalanced by the gradual increase of exopolysaccharide (EPS) release in the intestinal lumen by the bacterial ST10, which exerts its effect mainly in the ileum and colon. See specification page 6, 3rd paragraph.

The specification teaches that the synergistic combination of tara gum and EPS produced in situ ensures, in this way, the presence of gelling molecules throughout the gastrointestinal tract, maximizing and optimizing the mechanical barrier action specific of the product and the presence, production and maintenance of the hydrophilic gel in the lumen of the organ and thus be considered, for the first time, really complete, with a first area where the action of the plant gum is maximum and a second areas where the action of EPS is maximum. See specification page 6, 4th paragraph.


 However, Applicants state that the there is no evidence of record that a skilled person would have had a reasonable expectation that the significant improvement of the intestinal functional barrier shown in healthy subjects by Piano et al would also occur in Mogna et al (of record)  subjects treated for renal failure. See reply filed 3/29/21 last bridging sentence page 9 to page 10.
Thus, it can be concluded from Applicant’s comments that the study of ST10 and Tara gum in healthy subjects disclosed by Piano et al cannot be predictive of the efficacy of improving intestinal functional barrier in subjects with renal failure 
The specification as filed does not provide any evidence that there is significant improvement of the intestinal functional barrier especially for strengthening the mechanical barrier effect against metabolites with pro-inflammatory activity in subjects having renal failure when ST10 and Tara gum are administered to these unhealthy subjects (see treating “renal failure” in claim 1).
Thus, the efficacy of the combination of polysaccharides of plant origin and ST10 for strengthening the mechanical barrier effect against metabolites with pro-inflammatory activity in subjects with renal failure cannot be predicted from studies in healthy subjects as stated by Applicants.
In addition, a large amount of experimentation would be required to determine which combination of polysaccharides of plant origin and ST10 would improve the intestinal functional barrier especially for strengthening the mechanical barrier effect against metabolites with pro-inflammatory activity in subjects having renal failure.
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
In conclusion, in light of the above considerations, the specification is not enabling for the instantly claimed method.


Status of Claims
Claims 4, 9-13 and 17-20 are withdrawn. Claims 1-2, 16, 22-27 and 30-32 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645